Citation Nr: 1417419	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a head injury.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a fracture involving the right inner ear.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to a left hand disorder.

5.  Entitlement to service connection for a left foot and ankle disorder.

6.  Entitlement to service connection for an allergy to cortisone shots.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a gastrointestinal disorder.

9.  Entitlement to service connection for kidney stones.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for a low back disorder.

12.  Entitlement to service connection for an injury to the torso.

13.  Entitlement to service connection for pancreatitis, as secondary to an injury to the torso.

14.  Entitlement to service connection for a lung disorder, as secondary to an injury to the torso.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the RO.

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.


FINDINGS OF FACT

1.   In a May 1963 rating decision, the RO denied the Veteran's claim of service connection for a head injury; he was apprised of the decision and his appellate rights, but did not timely appeal.

2.  In a September 1998 rating decision, the RO denied the Veteran's claim of service connection a fracture of the right inner ear; the RO also denied the Veteran's petition to reopen his claim of service connection of a head injury.

3.  The evidence received since the September 1998 rating decision as to the issue of service connection for a head injury is cumulative in nature and repetitive of facts that were previously considered.

4.  The evidence received since the September 1998 rating decision as to the issue of service connection for a fracture of the right inner ear is cumulative in nature and repetitive of facts that were previously considered.

5.  The Veteran is not shown to have a left leg disorder that is due to an event or incident of his period of active service.

6.  The Veteran is not shown to have a left hand disorder that is due to an event or incident of his period of active service.

7.  The Veteran is not shown to have a left foot and ankle disorder that is due to an event or incident of his period of active service.  

8.  The Veteran is not shown to have an allergy to cortisone shots that is due to an event or incident of his period of active service.  

9.  The Veteran is not shown to have kidney stones that are due to an event or incident of the his period of active service.  

10.  The Veteran is not shown to have diabetes mellitus that was manifested during service or within one year of separation; nor is any shown to be due to an event or incident of his period of active service.

11.  The Veteran is not shown to have a bilateral hearing loss that was manifested during service or within one year of separation; nor is any shown to be due to an event or incident of his period of active service.

12.  The Veteran is not shown to have a low back disorder, including degenerative joint disease, that was manifested during service or within one year of separation; nor is any shown to be due to an event or incident of his period of active service.

13.  The Veteran is not shown to have manifested complaints or findings referable to a torso injury during service or for many years thereafter.

14.  The Veteran is not shown to have manifested complaints or findings referable to pancreatitis during service or for many years thereafter; nor is any shown to be due to an event or incident of his period of active service.

15.  The Veteran is not shown to have manifested complaints or findings referable to a lung disorder during service or for many years thereafter; not is any shown to be due to an event or incident of his period of active service.   


CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying service connection for a fracture of the right inner ear and the petition to reopen the claim for service connection of a head injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of service connection for a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received to reopen the claim of service connection for a fracture of the right inner ear.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The Veteran does not have a left leg disability due to disease or injury that was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The Veteran does not have left hand disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The Veteran does not have a left foot and ankle disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The Veteran does not have a disability manifested by an allergy to cortisone due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The Veteran does not have a gastrointestinal disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

9.  The Veteran does not a disability manifested by kidney stones due to disease or injury that were incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

10. The Veteran does not have disability manifested by diabetes mellitus due disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

11.  The Veteran does not have a low back disability, including degenerative joint disease, due to disease or injury that was incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

12.  The Veteran does not have a bilateral hearing loss disability due to disease or injury that was incurred in or aggravated by service; nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

13.  The Veteran does not have a torso disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

14.  The Veteran does not have a disability manifested by pancreatitis due to disease or injury that was incurred in or aggravated by service.  38 C.F.R. § 3.310 (2013).

15.  The Veteran does not have a lung disability due to disease or injury that was incurred in or aggravated by service.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  

CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2005, April 2007, and August 2008, to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate the claims for service connection; therefore, the letters provided the new and material evidence notice required by the Kent decision.  

These letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  

As will be discussed, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claims of entitlement to service connection for residuals of a head injury and fracture of the right inner ear.  Thus, no examination or nexus opinion is required.  38 C.F.R. § 3.159(c)(4)(iii).

Additionally, no examination or nexus opinion is required regarding the claims for service connection as the weight of the evidence demonstrates no related injury, disease, or event during honorable service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during honorable service to which such a currently diagnosed disorder could be related.  

For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Claims to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Board notes that on October 6, 2006, during the pendency of the appeal, 38 C.F.R. § 3.156(c) was amended.  Prior to October 6, 2006, 38 C.F.R. § 3.156(c)  explained that supplemental reports from a service department, including documents which had been misplaced or corrections of errors of commission or omission in the preparation of the prior reports, would result in reconsideration. 
38 C.F.R. § 3.156(c) (2006).  As no supplemental service department records have been received, 38 C.F.R. § 3.156(c) is not for application here.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied the Veteran's claim for service connection of a head injury in a May 1963 rating decision.  The RO found that the Veteran did not have a head injury.  

The RO acknowledged that service treatment records show that he was hit on the head by the muzzle of a rifle when he fell while running, but that x-ray studies  did not show a skull fracture and a neurological examination did not show any residuals.  The evidence included the claim, lay statements, service treatment records, and a March 1963 VA examination report.   

The September 1998 rating decision denied service connection for a fracture of the right inner ear on the basis that there was no evidence of treatment or diagnosis in service of a fracture of the right inner ear.  

The rating decision also denied the Veteran's petition to reopen the claim for service connection of a head injury on the basis that 1978 records from St. Joseph's Hospital did not show treatment for or a diagnosis of a head trauma related to service; the RO noted that the records from 1978 showed treatment for neck and left shoulder pain due to an occupational accident.  

In addition to the records from St. Joseph's Hospital, the  evidence included the claim, lay statements, and service treatment records.   

Although notified of the September 1998 decision, the Veteran did not appeal.  Therefore, the September 1998 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the denial of the Veteran's claim in September 1998, additional medical records have been associated with the Veteran's claims file.  In particular, private radiology reports from the Kelsey Seybold Clinic and Brackenridge Hospital indicate there was no evidence of an intracranial abnormality or brain injury.  The records do not show any complaints, findings or diagnoses of a right inner ear fracture.    

The evidence submitted subsequent to the September 1998 rating decision as to the issues of service connection for a head injury and fracture of the right inner ear is not new and material.  Of note, the added evidence does not address any element which was not of record.  

The new evidence does not show that the Veteran had a head injury or fracture of the right inner ear related to his service.  

To that extent, the Veteran did not submit any medical evidence related to his fracture of the right inner ear, nor did any of the evidence show a head injury in service, or residuals thereof.  Similarly, his lay statements regarding his head injury and right inner ear are similar to his prior claims, and are cumulative.  

There remains no evidence that the Veteran's head injury or fracture of the right inner ear are causally or etiologically related to his service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

There remains no confirmation of that he has a head injury or fracture of the right inner ear related to service.  The claims are not reopened.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

As diabetes mellitus, sensorineural hearing loss, and arthritis are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


At the outset, the Board observes that the Veteran's service treatment records do not show any complaints, treatment, or diagnoses related to the disorders claimed by the Veteran.  The service treatment records show that the Veteran was treated for complaints of dizziness and headaches related to a fall while running, when he hit his head on the muzzle of a rifle.  

Additional service treatment records related to his now service-connected conversion reaction, including a Medical Board report that indicated that the Veteran had recurrent complaints of tremors, difficulty concentrating, incoordination, and headaches that were psychogenic in nature; the Medical Board report found that the Veteran was immature, inept, and had symptoms suggestive of schizoid tendencies.  

The report noted that the Veteran was convinced that he suffered an injury despite normal neurological and physical evaluations; the report noted that multiple examinations failed to demonstrate an organic cause for the Veteran's complaints.  

Based on this evidence, the Veteran's claims of service connection for a left leg disorder, left hand disorder, left foot and ankle disorder, allergy to cortisone, gastrointestinal disorder, torso injury, diabetes mellitus, kidney stones, low back disorder, and bilateral hearing loss must be denied.  

The Board finds that the weight of the evidence reflects that these disorders are not causally related to the Veteran's service.  Rather, as previously discussed, a review of the service treatment records disclosed that he had a normal physical evaluations and that there were no related complaints or findings during service.  

Moreover, none of the Veteran's treating providers indicate that his current complaints and diagnoses are in any way related to his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In this regard, the Board observes that the Veteran did not report any related complaints for many years after service, and that he did not, in his initial complaints, assert any relationship to his service.  

A July 1978 discharge summary from St. Joseph Hospital showed that the Veteran was treated for chronic cervical pain secondary to a March 1976 work accident; he was treated with cortisone.  

According to treatment records from Kelsey-Seybold clinic, dated at various points in the 1990s and in 2004, the Veteran related his left hand complaints to the 1976 work-related injury, and his left leg, foot, and ankle complaints to a 1992 injury.  
His first gastrointestinal complaints and kidney stones were shown to have had their onset in 1995.  There are no in-service or post-service reports of a torso injury, despite the Veteran's report of an injury while running into a wall during service.  

As the Veteran has been diagnosed with several chronic disorders, the provisions of 38 C.F.R. § 3.303(b) are potentially applicable to his claims for hearing loss, diabetes mellitus, and degenerative joint disease of the lumbar spine.  

Here, however, no hearing loss, lumbar spine pathology, including degenerative arthritis, or diabetes mellitus was "noted" during service and no characteristic manifestations of these disorders were identified during service or within one year of such service.  

To the contrary, the Veteran's diabetes mellitus was first shown in 2003 and degenerative changes and osteoporosis of the lumbar spine was first shown in 1997; his first complaints of hearing loss were in 2001.  Therefore, section 3.303(b) does not assist the Veteran.  

The Board reiterates that none of the Veteran's claimed disorders were not shown in service or within one year of separation.  Rather, the Veteran had a normal physical examination at separation.  The Board reiterates that the Veteran did not report pertinent pathology during his period of service, or for many years thereafter.  

The Veteran is competent to report that he has the claimed disabilities; such statements are confirmed by the record.  In addition, he is competent to report when his symptoms of were first identified.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

However, his statements regarding onset of the claimed conditions are not credible for the purpose of linking any to service.  

More specifically, the report of a history of symptoms during and since service is inconsistent with the absence of symptoms for decades after service and the Veteran's attribution of his complaints to post-service injuries and illnesses.   

Such contemporaneous reports are far more probative than the Veteran's recently revised history.  Here, the most probative evidence establishes that there was a remote onset of the claimed disabilities, unrelated to service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions linking the Veteran's claimed disabilities to in-service events or illnesses, the Board finds that the probative value of the general lay assertions are outweighed by the evidence of record which demonstrates no such events, injuries, or illnesses during service or for many years thereafter.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

In short, there is no reliable evidence linking the Veteran's claimed disabilities to service.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection.   The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Secondary Service Connection

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

The Board observes that the Veteran asserted in various statements that he wanted his secondary claims considered upon a grant of service connection for a torso injury; the Veteran claims that his pancreatitis and lung disorder are secondary to an injury suffered during service.  

As the Board has found that service connection is not warranted for a torso injury, there remains no further basis for consideration of the Veteran's claims of secondary service connection for pancreatitis and a lung disorder under 38 C.F.R. § 3.310, as secondary to a torso injury.  Nevertheless, the Board notes that the service treatment records do not show that the Veteran had complaints  or findings referable to pancreatitis or a lung disorder during his service or for many years thereafter.   

In this regard, it is important to note that there is simply no indication of any related problems during service.  As service connection has been denied for a torso injury, the assertion of a secondary relationship to pancreatitis and a lung disorder fails.  See 38 C.F.R. §  3.310(a); Allen, 7 Vet. App. at 448.  

That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, service connection for claimed pancreatitis and a lung disorder must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As new and material evidence has not been submitted to reopen the claim of service connection for a head injury, the appeal to this extent must be denied.

As new and material evidence had not been submitted to reopen the claim of service connection for a fracture of the right inner ear, the appeal to this extent must be denied.

Service connection for a left leg disorder is denied.

Service connection for a left hand disorder is denied.

Service connection for a left foot and ankle disorder is denied.

Service connection for an allergy to cortisone shots is denied.

Service connection for diabetes mellitus is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for kidney stones is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a low back disorder is denied.

Service connection for an injury to the torso is denied.

Service connection for pancreatitis is denied.

Service connection for a right lung disorder is denied.



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


